Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-1-2006

Consol Coal Co v. Dist 2 UMWA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2342




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Consol Coal Co v. Dist 2 UMWA" (2006). 2006 Decisions. Paper 1491.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1491


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT


                                     No. 05-2342


                         CONSOLIDATION COAL COMPANY

                                          v.

             DISTRICT 2, UNITED MINE WORKERS OF AMERICA;
             LOCAL 1983, UNITED MINE WORKERS OF AMERICA,
                                        Appellants


            APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                              D.C. Civil 03-cv-01704
               District Judge: The Honorable Terrence F. McVerry


                              Argued: February 14, 2006


         Before: SCIRICA, Chief Judge, BARRY and FISHER, Circuit Judges


                             (Opinion Filed March 1, 2006)



Michael J. Healey, Esq. (Argued)
Healey & Hornack
1100 Liberty Avenue
The Pennsylvania, Suite C-2
Pittsburgh, PA 15222

Counsel for Appellants
Michael D. Glass, Esq. (Argued)
Polito & Smock
444 Liberty Avenue
Suite 400, Four Gateway Center
Pittsburgh, PA 15222

Counsel for Appellee



                                        OPINION



BARRY, Circuit Judge

       District 2 and Local 1980 of the United Mine Workers of America (“UMWA”)

appeal the order of the District Court vacating an arbitrator’s award of benefits to Thomas

R. Zajac, a coal miner for Consolidation Coal Company (“Consol”) and a member of

UMWA. We will reverse.1

                                             I.

       Consol, a private company, is in the business of operating bituminous coal mines

in western Pennsylvania. Consol and UMWA are signatories to the National Bituminous

Coal Wage Agreement (“NBCWA”) of 2002,2 which provides a detailed grievance

procedure, the final step of which is binding arbitration. On May 9, 2001, Zajac struck


   1
     The District Court exercised subject matter jurisdiction pursuant to Section 301(a) of
the Labor Management Relations Act of 1947, 29 U.S.C. § 185(a). We have appellate
jurisdiction pursuant to 28 U.S.C. § 1291.
   2
     The parties are also signatories to the 1998 NBCWA, which is identical in all
pertinent respects to the 2002 agreement.
                                             2
his head while working in a mine.3 He submitted a Sickness and Accident claim pursuant

to the NBCWA, which was approved, permitting him to be out of work for up to 52

weeks. Zajac returned to work on June 19, 2002. Two days later, he again struck his

head, this time on the roof of the mine. He again sought Sickness and Accident Benefits

pursuant to the NBCWA,4 a request Consol denied.

       Pursuant to the NBCWA, Zajac filed a grievance contending that Consol

improperly denied him benefits, and the parties proceeded to arbitration. An arbitrator

sustained the grievance on October 15, 2003, concluding that the June 21, 2002 injury

“was not a reoccurrence of the previous injury.” Consol filed suit in the District Court.

On March 28, 2005, the District Court adopted a magistrate judge’s Report and



   3
    Zajac reported head and neck injuries he sustained on two previous dates, August 25,
1999 and March 19, 2001. The August 25, 1999 injury resulted from a fall out of a Jeep.
Zajac filed a worker’s compensation claim, but, despite his injury, missed no work. On
March 19, 2001, he struck his head while on the job. Again, he did not miss any work.
   4
   The NBCWA provides in pertinent part:
     If an Employee returns to work after receiving Sickness and Accident
     Benefits for less than the maximum number of weeks to which he is
     entitled, and is then absent again within 90 days due to the same sickness or
     accident which disabled him originally, there shall be no waiting period for
     benefits payable during the remaining weeks of his eligibility but the period
     during which he again receives benefits will be considered with the first
     period as one continuous period of disability. If the second absence results
     from a different sickness or accident, the first absence does not affect the
     duration of benefits for which the Employee shall be eligible for the second
     absence. If the Employee returns to work for 90 calendar days between the
     two periods of disability, the second period shall not be considered as being
     due to the same sickness or accident as the first disability.
(NBCWA Art. XI(c), JA 40.)
                                             3
Recommendation that the award of benefits be vacated, and granted Consol’s motion for

summary judgment. UMWA appealed.

                                               II.

       Our “scope of . . . review . . . is an exceedingly narrow one.” Kane Gas Light &

Heating Co. v. Int’l Bhd. of Firemen & Oilers, Local 112, 687 F.2d 673, 675 (3d Cir.

1982). As the Supreme Court stated in United Steelworkers of America v. Enterprise

Wheel & Car Corp., 363 U.S. 593 (1960), “[t]he refusal of courts to review the merits of

an arbitration award is the proper approach to arbitration under collective bargaining

agreements.” Id. at 596. “[A]s long as the arbitrator is even arguably construing or

applying the contract and acting within the scope of his authority, that a court is

convinced he committed serious error does not suffice to overturn his decision.” United

Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29, 38 (1987).

       With that said, arbitral awards may be upset in limited circumstances. Although

“[t]here is a need for flexibility in meeting a wide variety of situations . . ., an arbitrator is

confined to interpretation and application of the collective bargaining agreement; he does

not sit to dispense his own brand of industrial justice.” Enterprise Wheel, 363 U.S. at

597; Major League Baseball Players Assoc. v. Garvey, 532 U.S. 504, 509 (2001) (per

curiam). An arbitrator’s award must “draw[] its essence from the collective bargaining

agreement.” Nat'l Ass'n of Letter Carriers v. United States Postal Serv., 272 F.3d 182,

185 (3d Cir. 2001). Moreover, “if an examination of the record before the arbitrator

reveals no support whatever for his determinations, his award must be vacated.” NF & M

                                                4
Corp. v. United Steelworkers of America, 524 F.2d 756, 760 (3d Cir. 1975).

       The evidentiary question is simply whether there is any support for an arbitration

award. Here, “[a]lthough the support is slender, the record reveals some basis for the

arbitrator’s conclusion” that the injury on June 21, 2002 entitled Zajac to benefits under

the NBCWA. Tanoma Mining Co. v. Local Union No. 1269, UMW, 896 F.2d 745, 748

(3d Cir. 1990). Zajac had returned to work and had been able to perform his job for two

days prior to striking his head. He testified before the arbitrator regarding his injury and

was found credible. His June 21st injury was, in the words of the NBCWA, a “different

sickness or accident” or, as the arbitrator described it, a “new injury.” JA29.

       Consol’s “position, simply put, is that the arbitrator committed grievous error.”

Misco, 484 U.S. at 39. But “[n]o dishonesty is alleged; only improvident, even silly,

factfinding is claimed. This is hardly a sufficient basis for disregarding what the agent

appointed by the parties determined to be the historical facts.” Id. The arbitral award

here passed, albeit barely, “the minimum rationality threshold.” Brentwood Med. Assoc.

v. UMW, 396 F.3d 237, 243 (3d Cir. 2005). We are not empowered to pass judgment on

the wisdom of the arbitrator’s conclusion. See id. at 242 n.6.

                                            III.

       “Only rarely, and in the most compelling circumstances, will a federal court tinker

with an arbitral award made under the aegis of a collective bargaining agreement. This

case presents no such unusual occasion.” El Dorado Technical Services v. Union

General de Trabajadores de Puerto Rico, 961 F.2d 317, 318 (1st Cir. 1992). We will,

                                              5
therefore, reverse the order of the District Court and remand with instructions to confirm

the arbitration award.




                                             6